Citation Nr: 1508377	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee disabilities.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disabilities.

4.  Entitlement to service connection for sciatica, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Waco, Texas, currently has jurisdiction over the Veteran's VA claims folder.

In May 2014, the Board, in pertinent part, remanded the current appellate claims for additional development.  The case has now been returned to the Board for further appellate consideration.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the current appeals, in pertinent part, for VA examination to address the nature and etiology of the claimed disabilities.  Such an examination was scheduled for October 2014, but the Veteran failed to report to the examination.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Here, the record includes an October 2014 Report of General Information reflecting that the Veteran was contacted regarding his failure to report for the scheduled examination; however, he explained that he was sick, and would like to reschedule the examination.  No action was taken in response to the October 2014 Report of General Information.  Accordingly, the Board finds that good cause has been demonstrated for his failure to report.  Consequently, the Veteran should be re-scheduled for the requisite examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee, lumbar spine, sciatica, and right ankle since August 2013.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, obtain any outstanding VA treatment records for the pertinent period.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of left knee, lumbar spine, sciatica, and right ankle disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records, the Veteran should be afforded an examination to determine the nature and etiology of any left knee, lumbar spine, sciatica, and right ankle disorders found to be present.  The claims folder should be made available to the examiner for review before the examination.

The examiner must state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders are related to or had their onset in service, or within one year of discharge.

The examiner should state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders were caused by his service-connected right knee disabilities.

The examiner should state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders were aggravated beyond the natural progress of the disease by his service-connected right knee disabilities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the Veteran's April 1989 Report of Medical Examination and Report of Medical History, and the VA examination reports dated August 2011 and August 2012.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

